Title: From George Washington to Clement Biddle, 10 February 1786
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon Feb: 10th 1786

A hasty letter which I wrote to you by Colo. Grayson was accompanied with ten half Johans.—the application of which I informed you shd be directed in a subsequent letter.
Let me now request the favour of you to send me the following articles if to be had.
A pair of Boots, and two pair of Shoes, to be made by Mr Star (who has my measure) agreeably to the enclosed Memo.
Young’s Six Months tour through England (his tour thro’ Ireld I have).
The Gentleman Farmer—by Henry Home.
Tulls Husbandry. All to be neatly bound & lettered.
200 Weight of Clover Seed—to be fresh and good.

               
                  12 lbs. of Saint foin seed.
                  }
                  If to be had good
               
               
                  6 lbs. of the field Burnet
               
            
A Common Hunting horn of the largest and best sort.
It will readily occur to you, my good Sir, that these Seeds (as they are to be sown this spring) cannot be forwarded too soon. I ought indeed to have wrote for them at an earlier period, but they may yet arrive at a proper Season if they are quickly dispatched.

At any rate, inform me if they are to be had, & the prospect there is of forwarding them, for thereon will depend my preparation of the ground.
The Gazettes which were furnished by Mr Dunlap, for my use, during my Military appointment, ought, undoubtedly to be paid for by the public—and I had no doubt but that this had been done, regularly, by the Qr Mr General or his assistt in the State of Pensylvania—If the case is otherwise, I am ready to give my aid towards his obtaining it. My respects to Mrs Biddle. I am—Dear Sir, Yr Most Obedt Hble Servt

Go: Washington


I pray you to be pointed with respt to the goodness of the Seeds: an imposition of bad Seeds is a robbery of the worst kind; for your pocket not only suffers by it but your preparations are lost—& a season passes away unimproved.

